Case 2:18-cv-04581-ER Document5 Filed 12/17/18 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA
William T. Morgen, II >: CIVIL ACTION
vs. .
Adler Wallach & Associates, Inc. d/b/a :
AWA Collections : NO. 18-cv-04581
NOTICE OF VOLUNTARY DISMISSAL PURSUANT TO F.R.C.P. 4i(a)( (AY)
Pursuant to F.R.C.P. 41(a)(1)(A\() of the Federal Rules of Civil Procedure, the
plaintiff, William T. Morgen, II, by and through his counsel, Robert M. Morris, Esq., of Morris
& Adelman, P.C., hereby give notice that the above-captioned action is voluntarily dismissed,
without prejudice against the defendant Adler Wallach & Associates, Inc. d/b/a AWA
Collections. Plaintiff reserves the right to reinstate the action in the event defendant fails to meet

the conditions of the December 14, 2018, settlement agreement.

Date: December 17, 2018

& ADELMAN, P.C.

ROBERT M. MORRIS, ESQ.
OrBox 2235

Bala Cynwyd, PA 19004
215-568-5621
rmmorris@morrisadelman.com

   
